Citation Nr: 0829482	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-29 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for headaches associated with a head injury (claimed 
as migraines).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1976 to June 1983. 

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama 
which granted his claim for service connection for headaches 
associated with a head injury and assigned a 10 percent 
disability rating effective August 13, 2004 (date of claim).  
This decision also denied his claim for hearing loss and 
tinnitus.  With respect to his claims for tinnitus and 
hearing loss, the Board notes that the veteran did not submit 
a substantive appeal (VA Form 9).  Nevertheless, the RO 
granted service connection for tinnitus and assigned a 10 
percent rating retroactively effective from August 13, 2004 
(date of claim).  This claim is resolved since he did not 
appeal either the initial disability rating or effective date 
assigned to this claim.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement (NOD) must thereafter be timely 
filed to initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).  See also, 38 
C.F.R. § 20.200 (2007).

However, the veteran did perfect a substantive appeal for his 
claim for a higher initial rating for headaches associated 
with a head injury - so it is the only remaining claim for 
the Board to consider.   


FINDING OF FACT

The veteran has chronic headaches.  He does not, however, 
have a diagnosis of migraine headaches or multi-infarct 
dementia associated with brain trauma.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
headaches associated with a head injury are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.120, 4.124a, Diagnostic Code 8045-9304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in September 2004 and March 2005 (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claim; (2) informed him 
about the information and evidence that VA would obtain and 
assist him in obtaining; (3) informed him about the 
information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

In cases, as here, where the claim arose in another context, 
namely, the veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  
Goodwin v. Peake, 22 Vet. App. 126 (2008); also see Vazquez-
Flores v. Peake (Vazquez), 22 Vet. App. 37 (2008).  In any 
event, here, VA also has complied with the holding of the 
United States Court of Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), by also 
apprising the veteran in the March 2006 letter of the 
downstream disability rating and effective date elements of 
his underlying claim, again, keeping in mind that his claim 
initially arose in the context of him trying to establishing 
his underlying entitlement to service connection for 
headaches associated with a head injury - since granted.  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

And of equal or even greater significance, after providing 
that March 2006 notice, the RO subsequently went back and 
readjudicated the claim in the January 2008 supplemental 
statement of the case (SSOC).  This is important to point out 
because the Federal Circuit Court recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
In addition, VA furnished the veteran a compensation 
examination to determine the nature and severity of his 
headaches associated with a head injury.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further assistance is needed to meet the requirements of the 
VCAA or the Court.

A.  Governing Laws and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where an 
increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, VA assigns the higher evaluation if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, VA resolves any reasonable doubt in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, VA must take into account 
the veteran's entire medical history and circumstances when 
determining the appropriate rating.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context.  And this includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran 
timely appeals his initial rating, VA must consider whether 
his rating should be "staged" to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at others).  See also Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) 
(recently extending this practice of contemplating a "staged" 
rating to cases even involving already established ratings 
where the veteran wants a higher, i.e., increased 
evaluation).

When service connection was granted, the VA assigned the 
veteran a 10 percent rating for headaches associated with a 
head injury by analogy under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 8045-9304.  Under DC 8045-9304, VA assigns a 
10 percent rating for purely subjective complaints following 
trauma, such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., resulting from brain 
trauma are rated under the diagnostic codes specifically 
dealing with such disabilities.  38 C.F.R. § 4.124a, DC 8045.

In the most recent re-adjudication of the veteran's claim, 
embodied in the January 2007 supplemental statement of the 
case (SSOC), the RO recharacterized this disability by 
analogy to migraine headaches.  Under DC 8100, VA may assign 
a 50 percent maximum disability rating for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  VA assigns a 30 percent 
rating with characteristic prostrating attacks occurring on 
an average once a month over the last several months.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

B.  Analysis

A review of the evidence reflects that the veteran has a 
diagnosis of headaches of uncertain etiology.  Service 
medical records reflect diagnostic impressions of cluster or 
migraine headaches.  Post-service medical records do not 
include a diagnosis of migraine headaches, however.  The 
veteran himself describes his headaches as chronic, daily, 
which get worse when he has "blackouts".  Various 
neurological evaluations were conducted during 2004.  A 
computed tomography scan of the head was interpreted as 
normal, as was a magnetic resonance imaging scan.  Following 
such testing and evaluation, the veteran's treating 
neurologist concluded that his chronic headaches are of 
questionable etiology, possibly mixed headaches and possibly 
vascular in nature.  He also declined to label the veteran's 
blackouts as seizures, noting that the veteran's description 
does not reflect typical seizures.  

The report of a November 2004 VA examination reflects that 
Cranial nerves II-XII were intact and normal with no evidence 
of papilledema or field cut to confrontation.  Sensory 
examination for primary modalities was normal as was the 
cerebral function, gait and stance.  The examiner concluded 
that his entire neurological workup was unremarkable and that 
the veteran's chronic headaches sounded "more like chronic 
muscle contraction headache than vascular headaches, although 
he may have occasional interspersed vascular headache," with 
an additional component of rebound headaches from overuse of 
analgesics.  

Although the veteran has consistently provided a history of 
having had headaches ever since a 1982 in-service head 
injury, no medical provider has evaluated his current 
headaches as post-traumatic in nature.  No recent medical 
provider has evaluated his headaches as migraine-like either.  
Social Security records indicate that his headaches may be 
associated with his concurrent AIDS infection.  In sum, the 
etiology and exact diagnosis remain somewhat of a mystery.  

However, it is the job of the Board at this point to assign a 
disability rating as the headaches are already service-
connected and the appeal before us is for entitlement to a 
disability rating greater than 10 percent.  The Court has 
held that the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case," 
Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). 

In this case, the Board finds that Diagnostic Code 8045 is 
the more appropriate of the two, although we concede that 
neither is a perfect fit.  Diagnostic Code 8045, which 
provides criteria for the evaluation of brain disease due to 
trauma seems a better fit in that the veteran's history has 
been consistent throughout in dating the onset of his 
headaches to a head injury in service.  Additionally, it is 
difficult to apply the criteria for rating migraine 
headaches, as set forth in Diagnostic Code 8100, to the 
veteran's situation, as the primary criterion for rating 
migraine headaches consists of their frequency, assuming 
discrete migraine attacks.  As the veteran reports that his 
headaches are nearly constant, with some variation in 
intensity, not only do the criteria in Diagnostic Code 8100 
seem inapplicable; it is not terribly surprising that they 
are a poor fit since he does not, in fact, carry a diagnosis 
of migraine headaches.  

Thus, applying the criteria of Diagnostic Code 8045 to the 
veteran's situation, we find that the currently-assigned 
10 percent disability rating more nearly approximates the 
veteran's symptoms and impairment.  The veteran's symptoms 
are purely subjective, with no etiology identified after 
multiple tests, studies, and medical evaluations.  He does 
not have any verified symptoms which may be rated under a 
different diagnostic code, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc.  Although he reports 
experiencing seizure-like episodes, these have not been 
verified medically, and have been described as atypical to be 
a result of brain trauma.  Lastly, because he does not carry 
a diagnosis of multi-infract dementia associated with brain 
trauma, a disability rating greater than 10 percent is 
precluded by the terms of the regulation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8054-9304.

Note also this has been true since the effective date of the 
veteran's award, so he is not entitled to a "staged" rating, 
either; his headaches associated with a head injury have 
been, at most, 10-percent disabling for the entire period 
retroactive to the effective date of his award.  See 
Fenderson, 12 Vet. App. at 125-26.

Regardless of whether the veteran's headaches are even 
arguably of migraine etiology, the evidence does not indicate 
that the criteria for a higher rating under Diagnostic Code 
8100 are met.  None of the evidence indicates that the 
veteran has the "characteristic prostrating attacks" which 
are a requirement for a higher rating under that diagnostic 
code.

In sum, the Board finds that the criteria for a higher rating 
are not met, and holds that the preponderance of the evidence 
is against the appeal to establish entitlement to a higher 
rating for headaches associated with a head injury.  The 
appeal is therefore denied.

C.  Extraschedular consideration

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule. 
VAOGCPREC 6-96.  Although his August 2004 SSA determination 
noted a disability primarily due to headaches, his disability 
was amended in December 2005 to reflect COPD and HIV but did 
not include headaches.  A review of the evidence from VA 
Vocational Rehabilitation and Employment contains a decision 
dated May 2005 that determined that he was infeasible for 
vocational rehabilitation due to problems with dizziness, 
weakness, falling, impaired hearing, tinnitus, ulcers, and 
HIV.  However, this examiner noted that he was infeasible for 
vocational rehabilitation due to a number of nonservice-
connected conditions as well as his service-connected 
tinnitus and headaches associated with a head injury.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating higher than 10 percent for headaches 
associated with a head injury (claimed as migraines) is 
denied.



____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


